Citation Nr: 1012659	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07-01 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chest pain due to undiagnosed illness prior to April 14, 
2006.

2.  Entitlement to a rating in excess of 30 percent for 
chest pain due to undiagnosed illness from April 14, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1973 to July 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which effectuated an August 2005 
Board decision that granted service connection for chest 
pain due to undiagnosed illness, and which assigned a 10 
percent rating, effective February 28, 1995.  The matter was 
subsequently transferred to the RO in Louisville, Kentucky.

The Veteran filed a timely notice of disagreement (NOD) 
contesting the initial rating assigned to his chest pain 
disability.  The RO subsequently issued another rating 
decision in November 2006 which granted a 30 percent 
disability rating for chest pain, effective April 14, 2006.  
The Veteran then filed a timely substantive appeal, and the 
case is now before the Board for appellate review.

The issue of entitlement to a rating in excess of 30 percent 
for chest pain due to undiagnosed illness from April 14, 
2006 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Prior to July 28, 2000, the Veteran had a left 
ventricular ejection fraction of no less than 55 percent and 
achieved a maximal work load of 10 METs; there was no 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.

2.  As of July 28, 2000, the Veteran demonstrated cardiac 
hypertrophy on echocardiogram.


CONCLUSIONS OF LAW

1.  Prior to July 28, 2000, the criteria for a rating in 
excess of 10 percent for chest pain due to undiagnosed 
illness have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.7, 4.10, 4.21, 4.104, Diagnostic Code 7005 
(2009).

2.  From July 28, 2000 to April 13, 2006, the criteria for a 
30 percent rating for chest pain due to undiagnosed illness 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 
4.10, 4.21, 4.104, Diagnostic Code 7005 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application 
for benefits, it must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is 
a favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; 
see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  The Board notes that effective May 
30, 2008, VA amended its regulations governing VA's duty to 
provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 
C.F.R. § 3.159(b)(1), removes the portion of the regulation 
which states that VA will request that the claimant provide 
any evidence in his possession that pertains to the claim.  
See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Veteran filed the underlying claim for service 
connection in 1995, prior to the enactment of the VCAA.  
Therefore, no VCAA notice was sent prior to the initial 
adjudication of the Veteran's claim.

Here, however, the Veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess, the U.S. Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
VA's duty to notify in this case has been satisfied.

In the Veteran's September 2006 notice of disagreement 
(NOD), he took issue with the initial disability rating and 
is presumed to be seeking the maximum benefits available 
under the law for each issue.  Dingess; see also AB v. 
Brown.  He received an additional letter in September 2006 
which informed him of the evidence that was needed to 
substantiate his claim for an increase; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that 
VA would assist him in obtaining evidence, but that it was 
his responsibility to provide VA with any evidence 
pertaining to his claims.  Moreover, in accordance with 38 
U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a 
November 2006 Statement of the Case (SOC) which contained, 
in part, the pertinent criteria for establishing a higher 
rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 38 
U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  
The claimant was allowed a meaningful opportunity to 
participate in the adjudication of the claim.  Thus, even 
though the initial VCAA notice did not address a higher 
rating, subsequent documentation addressed this matter; 
there is no prejudice to the claimant. See Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, VA treatment 
records, VA authorized examination reports, Social Security 
Administration (SSA) records, and hearing transcript have 
been associated with the claims file.  The Board 
specifically notes that the Veteran was afforded a VA 
examination with respect to his disability in November 2004.  
38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examination obtained in this case is adequate as it 
is predicated on a review of the claims file, contains a 
description of the history of the disability at issue; 
documents and considers the relevant medical facts and 
principles; and, to the extent possible, offered an opinion 
as to the etiology of the Veteran's chest pain disorder.

B.  Law and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).
	
Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

However, if VA's adjudication of an increased rating claim 
is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the 
entire time period the increased-rating claim has been 
pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 
(2007) (Board finding that veteran had disability "at some 
point during the processing of his claim," satisfied service 
connection requirement for manifestation of current 
disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 
(2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Court found no basis for drawing a distinction between 
initial ratings and increased rating claims for applying 
staged ratings.  Accordingly, it was held that ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See also Fenderson v. West, 12 Vet. App. 
119 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the 
same injury, they should be compensated under different 
diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Veteran was assigned a 10 percent rating by analogy 
under Diagnostic Code 7005 (arteriosclerotic heart disease 
(coronary artery disease)) for his chest pain during the 
applicable period.  Diagnostic Code 7005 provides that 
documented coronary artery disease that causes a workload of 
greater than 7 METs but not greater than 10 METs, results in 
dyspnea, fatigue, angina, dizziness, or syncope; or requires 
continuous medication warrants a 10 percent disability 
rating.  Coronary artery disease warrants a 30 percent 
rating when a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  
When manifested by more than one episode of acute congestive 
heart failure in the past year; or a workload of greater 
than 3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent, a 
60 percent rating is warranted.  A 100 percent rating is 
warranted when there is chronic congestive heart failure 
(CHF); or a workload of 3 METs or fewer results in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.

Based on a review of the record, the underlying pathology of 
the Veteran's chest pain is unknown, and therefore the Board 
has considered alternative ratings based on 38 C.F.R. 
§ 4.97, which contains Diagnostic Codes for the respiratory 
system.  However, the Veteran is already service-connected 
for dyspnea on exertion, rated by analogy under Diagnostic 
Code 6604.  As a rating for chest pain under 38 C.F.R. 
§ 4.97 would result in pyramiding, those Diagnostic Codes 
will not be considered.

An echocardiogram dated December 1994 revealed normal left 
ventricular chamber size and wall motion.  The left atrium, 
right atrium, and right ventricular chamber were also 
normal.  Ejection fraction was 66 percent.

The Veteran was seen in March 2000 for chest pain.  He 
reported experiencing a sharp chest pain two months prior 
while he was working.  The pain lasted about 5 to 10 
minutes.  He took some nitroglycerin tablets that he had 
available which may have relieved his pain.  He had another 
such episode secondary to a fall earlier in March, and had 
experienced chest pain intermittently since that time.  A 
subsequent cardiac examination revealed a grade 2/6 murmur 
of mitral valvular insufficiency at the apex, as well as a 
grade 2/6 murmur of aortic valvular sclerosis in the second 
right intercostal space.  There were no diastolic murmurs.  
The first heart sound was diminished, and the second heart 
sound was split.  A chest x-ray was essentially normal, with 
no evidence of any acute cardiopulmonary disease.

The Veteran underwent a stress test in May 2000.  He 
achieved a maximal workload of 10 METs.  He reported chest 
pressure rated as 5/10 during the exercise, relieved by 
nitroglycerin.  No echocardiogram changes were noted during 
the exercise.  Ejection fraction was 55 to 60 percent.

A July 28, 2000 echocardiogram revealed concentric left 
ventricular hypertrophy.  Overall left ventricular 
contractility was normal.  Ejection fraction was 55 percent.

A September 2000 echocardiogram  revealed concentric left 
ventricular hypertrophy, as well as mild dilation of the 
left atrium, right atrium, and right ventricular chamber.  
Overall left ventricular contractility was normal.  Ejection 
fraction was 55 percent.

VA treatment records dated January 2001 again noted a grade 
2/6 murmur of mitral valvular insufficiency at the apex, as 
well as a grade 2/6 murmur of aortic valvular sclerosis in 
the second right intercostal space.  An echocardiogram 
revealed a nonspecific intraventricular connection defect, 
as well as mild concentric left ventricular hypertrophy.  A 
thallium stress test was within normal limits.  Ejection 
fraction was 55 to 60 percent.

The Veteran underwent a stress test in September 2004.  He 
denied chest pain during the procedure, and no diagnostic 
echocardiogram changes or arrhythmias occurred.  There was 
homogenous tracer distribution throughout the left 
ventricular myocardium.  Gated resting images revealed 
normal wall motion and normal systolic wall thickening with 
a left ventricular ejection fraction of 65 percent.  There 
was no evidence of left ventricular dilation.

The Veteran underwent a VA examination in November 2004.  
The claims file was reviewed by the examiner.  The Veteran's 
chest pain was intermittent, and he described it as "an ice 
pick in the center of his chest."  Pain occurred 4 to 5 
times per week, usually lasting for minutes and associated 
with sweating.  The Veteran denied any vomiting or nausea.  
He also noted occasional pain when he took a deep breath.  
The examiner diagnosed chest pain due to unknown etiology.

A chest x-ray dated February 2006 revealed borderline 
cardiac enlargement without associated pulmonary vascular 
congestion.  No pleural effusion was seen.

Based on the evidence of record, the Board finds that a 
staged rating is warranted.  Prior to July 28, 2000, a 
rating in excess of 10 percent is not warranted.  As 
discussed above, a higher 30 percent rating when a workload 
of greater than 5 METs but not greater than 7 METs results 
in dyspnea, fatigue, angina, dizziness, or syncope; or 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  Here, there is 
no evidence to support a higher 30 percent rating.  An 
echocardiogram dated December 1994 noted no hypertrophy or 
dilatation, and ejection fraction was 66 percent.  The 
Veteran achieved a maximal work load of 10 METs and an 
ejection fraction of 55 to 60 percent in May 2000.  Although 
two murmurs were noted in March 2000, the overall disability 
picture portrayed by the evidence does not correspond to the 
criteria found in the 30 percent disability rating.

However, as of July 28, 2000, a 30 percent disability rating 
is warranted.  Ventricular hypertrophy was first noted in an 
echocardiogram as of that date, and has been consistently 
present on additional echocardiograms since that time.  Mild 
dilation of the left atrium, right atrium, and right 
ventricular chamber was also noted in September 2000.  A 
February 2006 x-ray noted borderline cardiac enlargement.

A higher 60 percent rating is not warranted as the Veteran's 
chest pain was not manifested by more than one episode of 
acute congestive heart failure within a year, and there is 
no evidence to suggest that a workload of greater than 3 
METs but not greater than 5 METs resulted in dyspnea, 
fatigue, angina, dizziness, or syncope.  Left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent 
was also not demonstrated.

The Board also has considered whether the Veteran is 
entitled to a greater level of compensation on an 
extraschedular basis. Ordinarily, the VA Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  An exceptional case is 
said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular 
schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 
229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in 
this case does not show such an exceptional disability 
picture that the available schedular evaluation for the 
service-connected disability is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's chest pain symptoms with the established criteria 
found in the rating schedule for that disability shows that 
the rating criteria reasonably describes the Veteran's 
disability level and symptomatology, as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms." The record does not show that the Veteran 
has required frequent hospitalizations for his chest pain 
disability.  Indeed, it does not appear from the record that 
he has been hospitalized at all for that disability.  
Although the evidence indicates the Veteran reported an 
incident of chest pain while working, there is no evidence 
in the record to indicate that this service-connected 
disability on appeal causes impairment with employment over 
and above the impairment already contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

A rating in excess of 10 percent for chest pain due to 
undiagnosed illness prior to July 28, 2000 is denied.

A 30 percent disability rating for chest pain due to 
undiagnosed illness from July 28, 2000 to April 13, 2006 is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The Veteran was assigned a 30 percent rating by analogy 
under Diagnostic Code 7005 for chest pain due to undiagnosed 
illness as of April 14, 2006.  As noted above, this 
Diagnostic Code provides that arteriosclerotic heart disease 
(coronary artery disease) warrants a 30 percent rating when 
manifested by a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy 
or dilatation on electrocardiogram, echocardiogram, or X-
ray.  When manifested by more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 
50 percent, a 60 percent rating is warranted.  A 100 percent 
rating is warranted when there is chronic congestive heart 
failure (CHF), or; workload of 3 METs or fewer results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 
7005.

The Veteran was afforded a VA examination in February 2007.  
However, that examination recorded findings and offered an 
opinion with respect to the issue of employability only.  
Findings corresponding to the criteria of Diagnostic Code 
7005 were not recorded.

In order to obtain an accurate picture of the Veteran's 
current level of disability, the Board finds that a new 
examination should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make arrangements 
with an appropriate VA medical facility 
for the Veteran to be afforded an 
examination for chest pain.  The claims 
folder, including a copy of this remand,  
should be provided to the examiner for 
review in conjunction with the 
examination.  All indicated tests and 
studies deemed appropriate by the examiner 
must be accomplished and all clinical 
findings should be reported in detail.  
All required testing, including METs 
testing should be performed, except when 
medically contraindicated or if the left 
ventricular ejection fraction is 50 
percent or less, or if there is chronic 
congestive heart failure or there has been 
one episode of congestive heart failure 
within the past year.  38 C.F.R. § 4.100 
(2009).  If testing cannot be done, the 
examiner should so state and then provide 
an estimated METs level.  A full and 
complete rationale for all opinions, 
including the METs level, is required.  
The examiner should specify what level of 
activity warrants the assignment of the 
estimated METs level.

2.  After ensuring that the examination 
report addresses, in full, the above 
questions, the RO/AMC should readjudicate 
the claim.  If it remains denied, the 
RO/AMC should provide the Veteran and his 
representative a supplemental statement of 
the case.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


